Hammond, J.
One of the legitimate arguments which could have been made against the credibility of the complainant’s story was that she did not promptly complain to her mother. While the conversation which took place between the defendant’s wife and the complainant was not admissible as evidence of any fact, or even of the good faith of the wife in making the threat therein contained, yet it was admissible as tending to explain the delay of the complainant in making her complaint. This is too plain to require discussion or the citation of authorities.

Exceptions overruled.